Case 1:20-cv-21657-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 1 of 22




                   United States District Court for the Southern District of Florida
                                              Case No.:


   Landy De Los Santos
         Plaintiff(s),

   vs.

   Grand Floridian at Doral, LLC
         Defendant(s).

   ______________________________/




                              COLLECTIVE ACTION COMPLAINT

         Plaintiff, Landy De Los Santos, on behalf of herself and all others similarly situated, hereby

  sues Defendant, Grand Floridian at Doral, LLC, for violations of the Fair Labor Standards Act of

  1938 (“FLSA”) and related claims. As grounds, Plaintiff states as follows:

                                       INTRODUCTION
         1.          This case presents yet another attempt by an employer to evade the

  mandatory minimum wage and overtime provisions of the FLSA by improperly designating its

  core revenue- generating employees as independent contractors. As the Department of Labor

  explained in a recent Administrative Interpretation:

              Misclassification of employees as independent contractors is found in an
              increasing number of workplaces in the United States, in part reflecting
              larger restructuring of business organizations. When employers improperly
              classify employees as independent contractors, the employees may not
              receive important workplace protections such as the minimum wage,
              overtime compensation, unemployment insurance, and workers’
              compensation. Misclassification also results in lower tax revenues for
              government and an uneven playing field for employers who properly
              classify their workers. Although independent contracting relationships

                                                                                            Page 1 of 22
Case 1:20-cv-21657-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 2 of 22



                 can be advantageous for workers and businesses, some employees may
                 be intentionally misclassified as a means to cut costs and avoid compliance
                 with labor laws.1

        As alleged in more detail below, that is exactly what Defendant is doing in this case.

            2.          The core harms for which this case seeks redress arise from unpaid minimum wage

  and overtime under the FLSA. 2 Congress designed the FLSA to remedy situations “detrimental to

  the maintenance of the minimum standard of living necessary for health, efficiency, and general well-

  being of workers.” 29 U.S.C. § 202(a). To achieve this broad remedial purpose, the FLSA

  establishes minimum wage and overtime requirements for covered employees. 29 U.S.C. §§ 206,

  207. These provisions, coupled with an effective integrated cause of action within the FLSA, are

  intended to prevent employers from pilfering the wages rightfully earned by their employees. 3

            3.          This case implicates a real estate sales company Grand Floridian at Doral, LLC

  ( “ Defendant”), is a company engaged in real estate sales, marketing, finance, and development,

  with operations.

            4.          Defendant has a longstanding policy of misclassifying its employees as

  purported independent contractors. In doing so, Defendant required and/or permitted Plaintiff,

  and others similarly situated, to work as realtors on their property in excess of forty (40) hours per




  1
   See DOL Admin. Interp. No. 2015-1, at http://www.dol.gov/whd/workers/Misclassification/AI-
  2015_1.pdf; see also Carlson v. FedEx Ground Package Systems, Inc., 787 F.3d 1313, 1323 (11th Cir. 2015)
  (reversing summary judgment on claims brought by delivery drivers under the Florida Deceptive and
  Unfair Trade Practices Act for actual damages sustained from their improper classification as independent
  contractors when they were, in fact, employees).
  2
    Plaintiff has provided written notice to Defendant of her intention to pursue additional state law claims in
  this matter, including under Article X, Section 24 of the Florida Constitution (the “Florida Minimum Wage
  Act”). Plaintiff intends to amend this Complaint to assert said claims after the applicable notice period
  expires.
  3
      See Billingsley v. Citi Trends, Inc., 560 Fed. Appx. 914 (11th Cir. 2014).

                                                                                                    Page 2 of 22
Case 1:20-cv-21657-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 3 of 22



  week but refused to compensate them at the applicable minimum wage and overtime rates. In fact,

  Defendant refused to compensate Plaintiff at all for the hours she and others like her worked.

  These realtors’ only compensation was in the form of a “draw” or advance on sales commissions

  that realtors were required to pay back to Defendant.

                                 The Parties, Jurisdiction and Venue

          5.          Plaintiff is a former salesperson who was terminated by Defendant and,

  therefore, she has first-hand personal knowledge of the pay violations at alleged in this case.

          6.          The FLSA Class Members are all of Defendant’s current and former

  salespersons who worked at Defendant at any time during the three years prior to the filing of this

  Complaint up to the present.

          7.          Defendant Grand Floridian at Doral, LLC, is a domestic corporation doing

  business in Florida for the purpose of accumulating monetary profit. This Court has personal

  jurisdiction over Defendant because, among other reasons, its principle place of business is located

  in Florida.

          8.          This Court has jurisdiction over the subject matter of this action under 29 U.S.C.

  § 216(b) and 28 U.S.C. § 1331.

          9.          Venue is proper in the United States District Court for the Southern District of

  Florida, because a substantial portion of the events forming the basis of this suit occurred in this

  District and Defendant is located in this Judicial District. In particular, Defendant’s principle place

  of business is located in Miami-Dade County, Florida.

                                         FACTUAL BACKGROUND

          10.         At all times material the named Plaintiff Landy de los Santos worked for the


                                                                                              Page 3 of 22
Case 1:20-cv-21657-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 4 of 22



  Defendant as follows:

                          a. Dates of Employment claimed: January 2017 to November 2019.

                          b. Hours per week claimed: 40 to 60 hours at $7.25/hr and $10.87 for all

                             overtime hours worked.

                          c. Total weeks claimed: 150 Weeks.

                          d. Date terminated: November 21, 2019.

         11.         At all material times, Defendant has been an enterprise within the meaning of

  3(r) of the FLSA. 29 U.S.C. § 203(r).

         12.         At all material times, Defendant has been an enterprise in commerce or in the

  production of goods for commerce within the meaning of 3(s)(1) of the FLSA because it had

  employees engaged in commerce and whose annual gross volume of sales made or business done

  is not less than $500,000 (exclusive of excise taxes at the retail level that are separately stated)

  under 29 U.S.C. § 203(s)(1).

         13.         At all material times, Plaintiffs were individual employees who engaged in

  commerce or in the production of goods for commerce as required by 29 USC § 206-207.

         14.         At all times Defendant was an employer within the meaning of 3(d) of the

  FLSA. 29 U.S.C. § 203(d).

               15.   Defendant is a company engaged in real estate sales, marketing, finance,

      and development, with operations throughout the United States, and internationally.

      During the relevant time period, Defendant has employed hundreds of individuals

      throughout the as salespersons, including Plaintiffs.

               16.   Plaintiffs were paid on a commission-only basis when they worked for

                                                                                           Page 4 of 22
Case 1:20-cv-21657-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 5 of 22



     Defendant as salespersons.

            17.      Plaintiffs were not paid a salary when they worked for Defendant as

     salespersons.

            18.      Plaintiffs were not paid an hourly rate when they worked for Defendant as

     salespersons.

            19.      Plaintiffs were misclassified as “exempt” workers under the FLSA when

     they worked for Defendant as salespersons.

            20.      At no time did the Plaintiffs job duties require them to perform work

     customarily and regularly away from their main sales offices. In fact, nearly all key sales

     activity relating to the duties and responsibilities of the Plaintiffs employment with

     Defendant took place at Defendant’s main sales offices. Therefore, Plaintiffs performed

     “inside” sales work for Defendant.


            21.      As salespersons, Plaintiffs were responsible for selling new homes built by

     Defendant. Plaintiffs worked from a Defendant model home sales office (“sales office” or

     “model home sales office”) within a community under development. In a typical week,

     Plaintiffs spent over 90% of their normal workday in the sales office.

            22.      Plaintiffs conducted their day-to-day business operations as a salesperson

     from a Defendant sales office.

            23.      A Defendant sales office used by its salespersons is a typical business office

     containing a desk, telephone, computer, printer, internet access, file cabinets, various sales

     forms and other sales materials, an executive chair and chairs for customers to sit across

     from the salesperson’s desk.



                                                                                            Page 5 of 22
Case 1:20-cv-21657-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 6 of 22



            24.     Plaintiffs were falsely classified as exempt for purposes of overtime and were

     denied overtime compensation and guaranteed minimum wages.

            25.     Plaintiffs were required to report to work at a Defendant sales office where

     their day-to-day business operations as a salesperson were conducted.

            26.     Plaintiffs rarely left the sales office to show prospective home buyers “spec”

     houses and vacant lots. In the limited instances in which Plaintiffs did so, they were typically

     gone no more than fifteen to twenty minutes, within the development where the sales office

     was located. There were many weeks during which Plaintiffs never left the sales office to

     show a prospective home buyers “spec” houses and vacant lots. Overall, no more than 2.5%

     of the Plaintiff 40 hour work week was spent outside the home sales office.

            27.     Being absent from the sales office could result in discipline of a salesperson,

     including termination.

            28.     In some work weeks during the relevant time period, Plaintiffs worked more

     than 40 hours per work week while working as a salesperson.

            29.     During the relevant time period, Defendant’s sales office was open at least 8

     hours each day Monday through Sunday.

            30.     This arrangement is substantiated by the fact that the Defendant required that

     the Plaintiff Landy de los Santos execute an agreement requiring her to maintain a strict

     working schedule including timekeeping requirements as follows:




                                                                                          Page 6 of 22
Case 1:20-cv-21657-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 7 of 22




     See Exhibit A at ¶ 11.

             31.     Plaintiffs were required to work 6 days each week.

             32.     Plaintiffs’ marketing activities with real estate agents and brokers were

     conducted primarily by email and telephone from the sales office.

             33.     During the relevant time period, Defendant held marketing events at the sales

     offices to which real estate agents and brokers were invited. Salespersons were required to

     attend these marketing events.

             34.     All contracts for sale of new homes that Plaintiffs obtained were entered into

     in the sales office.


             35.     As a salesperson, Plaintiffs performed a great deal of paperwork in the sales

     office each day.

             36.     All of the critical or indispensable components of Plaintiffs’ overall sales

     activities took place within the model home sales office.

             37.     Plaintiffs were provided with a layout in the sales offices showing the location

     of each available lot and home within the community, as well as the location of the other



                                                                                          Page 7 of 22
Case 1:20-cv-21657-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 8 of 22



     amenities in the community, such as the community pool. Plaintiffs were trained and required

     to use this layout with potential customers in the sales office to explain the location of any

     available home or lot within the community, as well as any amenities near the available home

     or lot.

               38.   Plaintiffs typically spent at least 4 or 5 hours per week performing additional

     work that was unrelated to their own sales or solicitations.

               39.   As a salesperson, Plaintiffs spent several hours each day on the telephone in

     the sales office.

                                     Collective Action Allegations

               40.   Each and every allegation contained in the foregoing paragraphs is re-alleged

     as if fully rewritten herein.

               41.   Defendants’ business operations, and the job duties, working conditions, wages

     and compensation of Plaintiffs are substantially similar, if not identical, at all of Defendants’

     locations throughout the country.

               42.   Other employees have been victimized by this pattern, practice, and policy of

     the Defendants that is in violation of the FLSA. Plaintiffs are aware that the illegal practices

     and policies of Defendants have been imposed on other workers.

               43.   The collective action consists of current and former individuals who worked

     for Defendants or their subsidiaries or divisions, who during the relevant time period were

     misclassified as exempt and were not paid minimum wages and/or overtime compensation at

     time and one half for hours they worked over 40 in a week in violation of the FLSA and whose

     job duties included performing sales of newly constructed homes from a sales office.

               44.   Plaintiff shared common job duties and responsibilities as salespersons. Thus,

                                                                                          Page 8 of 22
Case 1:20-cv-21657-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 9 of 22



     Plaintiff’s experiences are typical of the experience of Defendant’s other salespersons.

               45.   Plaintiffs file this case as an “opt-in” collective action as specifically allowed

     by 29 U.S.C. §216(b).

               46.   Plaintiffs request that Defendants fully identify all others similarly situated in

     order that proper notice of their right to consent to participation in this collective action may

     be distributed, including immediately providing the name, last known address, telephone

     number dates of employment, and job title(s) of all those similarly situated so that notice may

     be sent to those persons immediately.

               47.   Plaintiffs seek to represent those similarly situated who have provided consent

     in writing to join this action as required by 29 U.S.C. § 216(b). These FLSA Class Members

     should be informed of the pendency of this action and apprised of their rights to join in the

     manner envisioned by Hoffman-La Roche Inc. v. Sperling, 493 U.S. 165 (1989) and its

     progeny.

         48.         Those individuals who choose to opt in will be listed on subsequent

  pleadings and copies of the written consents to sue will be incorporated herein by reference.

               49.   Plaintiffs bring these claims on their behalf and on behalf of all other similarly

     situated salespersons who have not been fully compensated for all work performed, time spent,

     and activities conducted for the benefit of Defendants.

               50.   Plaintiffs frequently performed work unrelated to sales of newly constructed

     homes for which they were not compensated.

               51.   The experiences of Plaintiff, with respect to her job duties, are typical of

     the experiences of the FLSA Class Members.

               52.   The specific job titles or precise job responsibilities of each FLSA Class Member

                                                                                            Page 9 of 22
Case 1:20-cv-21657-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 10 of 22



      does not prevent collective treatment.

                53.      All FLSA Class Members, irrespective of their particular job requirements, are

      entitled to overtime compensation for hours worked in excess of forty during a workweek.

                54.      All FLSA Class Members, irrespective of their particular job requirements, are

      entitled to compensation for hours worked at the federally mandated minimum wage rate.

                55.      Plaintiffs will fairly and adequately represent and protect the interests of those

      who are similarly situated.


       56.            Although the exact amount of damages may vary among the FLSA Class Members,

       the damages for the FLSA Class Members can be easily calculated by a formula. The claims of all

       the FLSA Class Members arise from a common nucleus of facts. Liability is based on a systematic

       course of wrongful conduct by Defendant that caused harm to all the FLSA Class Members.


       57.            As such, the FLSA Class of similarly situated Plaintiffs is properly defined as

   follows:


          Current and former employees who worked for Defendant or its subsidiaries, who
          at any time in the three years preceding the filing of this suit through the present
          (“relevant time period”) were misclassified as exempt and were not paid minimum
          wages and/or overtime compensation at time and one-half their regular rates of pay
          for hours they worked over 40 in a work week in violation of the FLSA and whose
          job duties included performing sales of newly constructed homes from Defendant’s
          sales offices, with the job title of salesperson, sales counselor, sales manager, sales
          associate, or any other similar title who were paid as commissioned, exempt
          employees or independent contractors (referred to herein as a “salesperson” or
          “salespersons”).


                                                 COUNT I
                                          (Violations of the FLSA)

          58.            Plaintiff repeats and realleges paragraphs 1- 56.

          59.            Defendant’s practice of failing to pay Plaintiff and FLSA Class Members time-

                                                                                              Page 10 of 22
Case 1:20-cv-21657-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 11 of 22



   and-a half rate for hours in excess of forty (40) per workweek violates the FLSA. 29 U.S.C. § 207.

   None of the exemptions provided by the FLSA regulating the duty of employers to pay overtime at

   a rate not less than one and one-half times the regular rate at which its employees are employed

   are applicable to Plaintiff and the FLSA Class Members.

                   60.   Defendant’s practice of failing to pay Plaintiff and the FLSA Class Members at

   the required minimum wage rate violates the FLSA. 29 U.S.C. § 206. None of the exemptions

   provided by the FLSA regulating the duty of employers to pay employees for all hours worked at

   the required minimum wage rate are applicable to Plaintiff or the FLSA Class Members.

                   61.   Defendants have not made a good faith effort to comply with the FLSA.

                   62.   Each Defendant’s conduct was willful within the meaning of 29 U.S.C. §

   255(a).

                   63.   In further violation of the FLSA, Defendants have failed to maintain accurate

   employee pay records, including the number of hours worked per work week, by Plaintiff and by

   all other similarly situated salespersons.

             64.         Defendants deliberately misclassified Plaintiff and all other similarly situated

   salespersons as exempt employees and independent contractors to avoid paying them overtime

   compensation.

                   65.   No exemption excused the Defendants from paying Plaintiff and all other

   similarly situated salespersons minimum wages and/or overtime compensation, despite the fact

   that:

                            a. Defendant set the Plaintiffs schedule;

                            b. Defendant hired, fired, and supervised the Plaintiff;

                            c. Defendant enforced a dress code for the Plaintiff;

                                                                                             Page 11 of 22
Case 1:20-cv-21657-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 12 of 22



                          d. Defendant controlled the details of the Plaintiff work including their

                              work schedule, procedures, and appointments;

                          e. Defendant required Plaintiffs to attend weekly mandatory meetings;

                          f. Defendant disciplined Plaintiffs for failing to attend mandatory

                              meetings or not reporting to work on schedule;

              66.     Defendants knowingly, willfully, or with reckless disregard carried out their

   illegal pattern or practice regarding overtime compensation owed to Plaintiffs and to all other

   similarly situated salespersons.

              67.     Defendants knowingly failed to pay overtime to Plaintiffs in violation of the

   FLSA.

              68.     Defendants’ conduct has been willful and in bad faith. Plaintiff and all others

   similarly situated are entitled to liquidated damages for such conduct.

              69.     Defendants’ practice is to be deliberately indifferent to violations of overtime

   and/or minimum wage requirements.

              70.     Defendant failed to keep adequate records of Plaintiff and the FLSA Class

   Members’ work hours and pay in violation of section 211(c) of the FLSA. See 29 U.S.C. § 211(c).

   Federal law mandates that an employer is required to keep for three (3) years all payroll records

   and other records containing, among other things, the following information:

              a)     The time of day and day of week on which the employees’ work week begins;

              b)     The regular hourly rate of pay for any workweek in which overtime

                     compensation is due under section 7(a) of the FLSA;

              c)     An explanation of the basis of pay by indicating the monetary amount paid on a

                     per hour, per day, per week, or other basis;

                                                                                          Page 12 of 22
Case 1:20-cv-21657-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 13 of 22



            d)     The amount and nature of each payment which, pursuant to section 7(e) of the

                   FLSA, is excluded from the “regular rate”;

            e)     The hours worked each workday and total hours worked each workweek;

            f)     The total daily or weekly straight time earnings or wages due for hours worked

                   during the workday or workweek, exclusive of premium overtime

                   compensation;

            g)     The total premium for overtime hours. This amount excludes the straight-time

                   earnings for overtime hours recorded under this section;

            h)     The total additions to or deductions from wages paid each pay period including

                   employee purchase orders or wage assignments;

            i)     The dates, amounts, and nature of the items which make up the total additions

                   and deductions;

            j)     The total wages paid each pay period; and

            k)     The date of payment and the pay period covered by payment. 29 C.F.R. 516.2,

                   516.5.

             71.     Defendant has not complied with federal law and has failed to maintain such

      records with respect to Plaintiff and the FLSA Class Members. Because Defendant’s

      records are inaccurate and/or inadequate, Plaintiff and the FLSA Class Members can meet

      their burden under the FLSA by proving that they, in fact, performed work for which they

      were improperly compensated, and produce sufficient evidence to show the amount and

      extent of the work “as a matter of a just and reasonable inference.” See, e.g., Anderson v.

      Mt. Clemens Pottery Co.¸ 328 U.S. 680, 687 (1946).

            72.     Plaintiff was a lawfully non-exempt employee and was improperly classified


                                                                                         Page 13 of 22
Case 1:20-cv-21657-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 14 of 22



   as an exempt employee and/or independent contractor.

              73.     Defendants have violated the FLSA by failing to pay Plaintiff and all other

   similarly situated salespersons minimum wages and/or overtime compensation at a rate of one and

   one half for all hours worked in excess of 40 hours per week.

              74.     Plaintiff hereby demands a trial by jury.

       WHEREFORE Plaintiff and all those similarly situated to them who have or will opt into this

   action, respectfully requests that this Court follow the certification procedures of § 216 of the Fair

   Labors Standards Act and certify a collective action, and that subsequent thereto Plaintiffs and all

   others who opt-in to this action recover the following:

           a) Designation of this action as a collective action on behalf of the FLSA Class Members

               and prompt issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated

               members of an FLSA Opt-In Class, appraising them of the pendency of this action,

               permitting them to assert timely FLSA claims in this action by filing individual Consents

               to Sue pursuant to 29

               U.S.C. §216(b) and appointing Plaintiff and her counsel to represent the Collective

               Action members;

          a. an order preliminarily and permanently restraining and enjoining Defendants from

              engaging in the aforementioned pay violations;

          b. damages and restitution for all unpaid wages (including fringe benefits and bonuses),

              unpaid overtime compensation (at time and one-half), and unpaid minimum wages and

              other injuries, as provided by the FLSA;

          c. liquidated damages, as provided by the FLSA, equal to the sum of the amount of wages

              and overtime compensation that were not properly paid;


                                                                                            Page 14 of 22
Case 1:20-cv-21657-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 15 of 22



           d. all applicable penalties for the violations set forth herein;

           e. an award of reasonable attorney’s fees, expenses, expert fees and costs incurred in

                 vindicating the rights of Plaintiffs and all those similarly situated;

           f. an award of pre-judgment and post-judgment interest at the highest rate permitted by

                 law; and

           g. such other and further relief, at law or in equity, as this Court deems just and

                 appropriate.



                                               COUNT II
                   (Federal (FLSA) Statutory Violation Pursuant to 29 U.S.C. 215 (a)(3))

           75.       Plaintiff repeats and realleges paragraphs 1- 55.

           76.       Defendants willfully and intentionally refused to pay Plaintiff her legally owed

   wages as required by the laws of the United States and remain owing Plaintiff these wages as

   set forth above.

           77.       29 U.S.C. § 206(a)(3) states that it shall be unlawful for any person “to discharge

   or in any manner discriminate against any employee because such employee has filed any

   complaint or instituted or caused to be instituted any proceeding under or related to this chapter,

   or has testified or is about to testify in such proceeding . . . .”

           78.       The motivating factors, which caused Plaintiff’s termination as described above,

   was her demand or complaint seeking the payment of unpaid overtime wages and compliance

   with the FLSA from Defendant. More specifically, Plaintiff made specific complaints to her

   supervisors at Defendant regarding the fact that she and other sales associates were being

   intentionally misclassified as independent contractors, not being paid overtime wages, and not

   being provided with mandatory meal breaks and rest periods.


                                                                                             Page 15 of 22
Case 1:20-cv-21657-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 16 of 22



          79.     Plaintiff alleges that she would not have been terminated but for her complaints

   regarding these violations of FLSA.

          80.     Plaintiff further alleges that she complained to her supervisors regarding the FLSA

   violations alleged in paragraph 78-79 and generally alleged herein on repeated occasions in the

   months leading up to her termination.

          81.     Ultimately, in response to these complaints Plaintiff was subsequently terminated

   on November 21, 2019.

          82.     At all times material Defendant alleged reasons for terminating the Plaintiff were

   a pretext for terminating the Plaintiff as a result of her complaints which constituted protected

   conduct under FLSA.

          83.     Defendant’s termination of Plaintiff was in direct violation of 29 U.S.C. §

   215(a)(3) and, as a direct result, Plaintiff has been damaged.

          WHEREFORE, Plaintiff requests that this Honorable Court:

                  a. Enter a judgment against the Defendants for all back wages from the date of

                      discharge to the present date and an equal amount of back wages as

                      liquidated damages, attorneys’ fees, costs, and;

                 b. Order reinstatement and promotion and injunctive relief prohibiting the

                     Defendants from discriminating in the manner described above, emotional

                     distress and humiliation, and pain and suffering, front wages, as well as other

                     damages recoverable by law under 29 U.S.C. § 216(b).




                                                                                          Page 16 of 22
Case 1:20-cv-21657-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 17 of 22



                                             COUNT III
                                       (Breach of Oral Contract)

           84.    Plaintiff repeats and realleges paragraphs 1-56.

           85.    Pursuant to 28 U.S.C. section 1367(a), this Court has supplemental jurisdiction over

   all state claims which arise out of a common nucleus of operative fact with a substantial federal

   claim. See Geter v. Galardi S. Enterprises, Inc., 43 F. Supp. 3d 1322, 1329 (S.D. Fla. 2014)

   (quoting ”Lucero v. Trosch, 121 F.3d 591, 597 (11th Cir.1997)).

           86.    In the alternative as permitted pursuant to Federal Rule of Civil Procedure 8(a)(3),

   the Plaintiff alleges as follows:

           87.    At all times material beginning in January 2017, Plaintiff entered into an oral

   contract with Defendant the terms of which Plaintiff would market and sell real estate and

   Defendant would pay the Plaintiff a commission from these sales.

           88.    Pursuant to this agreement the Plaintiff marketed and sold real estate on behalf of

   Defendant and therefore was entitled to be paid commissions from these real estate sales.

           89.    On or about November 21, 2019 Defendant breached this agreement by failing to

   pay Plaintiff owed commissions.

           WHEREFORE, Plaintiff requests that this Court enter judgment against Defendant for all

   damages which naturally resulted from its breach of contract, including costs and prejudgment

   interest.

                                             COUNT IV
                                          (Unjust Enrichment)

           90.    Plaintiff repeats and realleges paragraphs 1-56.

           91.    Pursuant to 28 U.S.C. section 1367(a), this Court has supplemental jurisdiction over

   all state claims which arise out of a common nucleus of operative fact with a substantial federal



                                                                                          Page 17 of 22
Case 1:20-cv-21657-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 18 of 22



   claim. See Geter v. Galardi S. Enterprises, Inc., 43 F. Supp. 3d 1322, 1329 (S.D. Fla. 2014)

   (quoting Lucero v. Trosch, 121 F.3d 591, 597 (11th Cir.1997)).

           92.      In the alternative as permitted pursuant to Federal Rule of Civil Procedure 8(a)(3),

   the Plaintiff alleges as follows:

           93.      At all times material beginning in January 2017, Plaintiff conferred a benefit on the

   Defendant in that she marketed and sold real estate for Defendant, for which Defendant received

   monetary compensation.

           94.      Therefore, Plaintiff conferred a benefit on Defendant which Defendant voluntarily

   accepted.

           95.      Defendant failed to compensate Plaintiff for conferring this benefit onto Defendant,

   and it would be inequitable for defendant to retain the value of Plaintiff’s services without paying

   the Plaintiff.

           96.      Therefore, Defendant has been unjustly enriched, and Plaintiff is entitled to be

   compensated the reasonable value for her services.

           WHEREFORE, Plaintiff requests that this Court enter judgment in Plaintiff’s favor for the

   amount in which Defendant was unjustly enriched and all other damages available under Florida

   law.

                                                  COUNT V
                                       (Breach of Employment Contract)

           97.      Plaintiff repeats and realleges paragraphs 1-56.

           98.      At all times material a written contract existed between Plaintiff and Defendant

   Grand Floridian at Doral, LLC. A copy of the relevant portions contract is attached hereto as

   Exhibit A.




                                                                                             Page 18 of 22
Case 1:20-cv-21657-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 19 of 22



          99.     Pursuant to the terms of the Contract Defendant agreed to pay Plaintiff pursuant to

   a Contract of Employment as a Sales Agent.

          100.    It is apparent the Plaintiff was hired as a contracted employee with fixed hours

   pursuant to the work schedule provided by the Defendant specified in paragraph 11 of the Contract

   as follows:




          101.    On or about November 21, 2019, Grand Floridian at Doral, LLC breached the terms

   of the Contract when it failed to perform under the Contract and pay Plaintiff for the monies due

   her.

          102.    As a direct and proximate result of the breach of contract Plaintiff suffered damage

   including, damages including consequential damages, loss of income, loss of business

   opportunities, and all other foreseeable damages.

          103.    As Defendant has failed to pay Plaintiff outstanding wages, she is entitled to

   attorneys’ fees pursuant to Florida Statutes 448.08.

          WHEREFORE, Plaintiff demands judgment for damages, attorneys’ fees and costs, and

   prejudgment interest against the Grand Floridian at Doral, LLC, and a trial on all issues so triable.

                                               COUNT VI
                                          (Declaratory Action)

                                                                                            Page 19 of 22
Case 1:20-cv-21657-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 20 of 22



          104.    Plaintiff repeats and realleges paragraphs 1-56.

          105.    This is an action for declaratory relief pursuant to Florida Statutes § 86.021.

          106.    Plaintiff requests construction of the Contract attached hereto as Exhibit A, and a

   declaration of Plaintiff’s rights under the agreement.

          107.    Pursuant to governing Florida law, Plaintiff is entitled to allege a cause of action

   for declaratory relief as certain facts must be determined which affect the Plaintiff’s privileges and

   rights as it relates to the subject policy, without regard as to whether Defendant contends a contract

   is ostensibly unambiguous. See Heritage Prop. & Cas. Ins. Co. v. Romanach, 224 So. 3d 262, 265

   (Fla. 3d DCA 2017) (following Higgins v. State Farm Fire & Casualty Co., 894 So.2d 5 (Fla.

   2004); see also Ocean's 11 Bar & Grill, Inc. v. Indem. Ins. Corp. of DC, 11-61577-CIV, 2011 WL

   3843931, at *3 (S.D. Fla. Aug. 26, 2011) (“[f]ollowing Higgins, it is clear—even if it was not

   before—that a declaratory-relief action may proceed based on an unambiguous insurance policy).

          108.    Declaratory relief is proper regarding the subject matter of this action because

   Plaintiff is in doubt regarding his/her rights under the Contract and is entitled to have the doubt

   removed because a justiciable controversy exists, as is more specifically set out below.

              a. Paragraphs 3 and 15 of the Contract reserving the right to determine payment to the

                  Plaintiff at the “sole and absolute discretion” and “absolute and binding authority”

                  to settle any such dispute” are illusory and thus unenforceable provisions of the

                  Contract, and also contradict the promise to pay commissions pursuant to Paragraph

                  3(A)(ii), upon termination for no cause contained in Paragraph 9.

              b. Paragraph 8(A) of the Contract allowing the Defendant to terminate the contract for

                  any reason and at any time in its sole discretion is an illusory and thus unenforceable

                  provision of the Contract.



                                                                                            Page 20 of 22
Case 1:20-cv-21657-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 21 of 22



                 c. Paragraph 9(A) of the contract mandating the forfeiture of any earned commission

                    constitutes an unenforceable penalty.

                 d. Paragraph 11 of the Contract violates FLSA as it requires that the Plaintiff engage

                    in hourly work as an employee within the meaning of 29 U.S. Code § 203, but fails

                    to allow for payment of minimum wages or an adequate legal alternative, and

                    therefore is unlawful and unenforceable.

          109.      Thus, Plaintiff requests that the Court invalidate the foregoing portions of the

   Contract and any other portions of the contract which are either void or voidable.

          110.      As a direct and proximate result of the foregoing conflicting positions of the parties,

   there is an actual bona-fide controversy between the parties which requires judicial interpretation

   as to whether portions of the Contract are enforceable.

                    WHEREFORE, the Plaintiff requests that the Court enter a declaratory judgment,

   finding that the foregoing portions of the Contract are unenforceable or otherwise interpreting the

   Contract and for attorneys fees and costs.




   Served with the Summons


    By:

    FLORIDA LEGAL, LLC
    Attorneys for Plaintiff
    12550 Biscayne Boulevard
    Suite 209
    North Miami, Florida 33181
    (t) (305) 901-2209
    (f) (786) 870-4030

    /s/ Raymond R. Dieppa
    Raymond R. Dieppa, Esq.

                                                                                              Page 21 of 22
Case 1:20-cv-21657-XXXX Document 1 Entered on FLSD Docket 04/20/2020 Page 22 of 22



    Florida Bar No. 27690
    E-Mail: ray.dieppa@floridalegal.law




                                                                     Page 22 of 22
